Exhibit 10.2

AMENDED AND RESTATED SECURED TERM NOTE

                    FOR VALUE RECEIVED, TRUEYOU.COM INC., a Delaware (the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of Fifty Four Million One
Hundred Eighty-Five Thousand ($54,650,000), together with any accrued and unpaid
interest hereon, on May 4, 2010 (the “Maturity Date”) if not sooner indefeasibly
paid in full. The original principal amount of this Amended and Restated Secured
Term Note (this “Note”) held in a restricted bank account is hereinafter
referred to as the “Restricted Principal Amount” and the remaining original
principal amount of this Secured Term Note is hereinafter referred to as the
“Unrestricted Principal Amount.” The Restricted Principal Amount and the
Unrestricted Principal Amount are collectively referred to herein as the
“Principal Amount”.

                    This Note amends, restates and completely replaces that
certain Secured Term Note issued in the original principal amount of $25,000,000
by the Company to the Holder dated as of June 30, 2006 (the “Original Note”, in
its entirety.

                    Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in that certain Amended and Restated
Securities Purchase Agreement dated as of the date hereof between the Company
and the Holder (as amended, modified and/or supplemented from time to time, the
“Purchase Agreement”).

                    The Principal Amount of this Note includes (i) the
$25,000,000 previously advanced and outstanding under the Original Note, and
(ii) $3,750,000 resulting from a Default Payment on the date of the issuance of
this Note.

                    The following terms shall apply to this Note:

ARTICLE I
CONTRACT RATE AND AMORTIZATION

                    1.1 Contract Rate. Subject to Sections 3.2 and 4.10,
interest payable on the outstanding Principal Amount of this Note shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2%) (the
“Contract Rate”). The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate. Interest shall be calculated on the
basis of a 360 day year. Interest on the Unrestricted Principal Amount shall be
payable monthly, in arrears, commencing on May 1, 2007, on the first business
day of each consecutive calendar month thereafter through and including the
Maturity Date, and on the Maturity Date, whether by acceleration or otherwise.
Accrued interest on the Restricted Principal Amount shall be payable on the
Maturity Date or, in the event of the redemption of all or any portion of the
Restricted Principal Amount, accrued

--------------------------------------------------------------------------------



interest on the amount so redeemed shall be paid on the date of redemption.
Additionally, at the time of release of any amounts from the Restricted Account,
interest that has accrued on such amounts during the time it was held in the
Restricted Account shall be paid.

                    1.2 Contract Rate Payments. The Contract Rate shall be
calculated on the last business day of each calendar month hereafter (other than
for increases or decreases in the Prime Rate which shall be calculated and
become effective in accordance with the terms of Section 1.1) until the Maturity
Date and shall be subject to adjustment as set forth herein.

                    1.3 Principal Payments. Any outstanding Principal Amount
together with any accrued and unpaid interest and any and all other unpaid
amounts which are then owing by the Company to the Holder under this Note, the
Purchase Agreement and/or any other Related Agreement shall be due and payable
on the Maturity Date.

ARTICLE II
REDEMPTION

                    2.1 Optional Redemption of the Principal Amount. The Company
may prepay outstanding Principal Amount, in whole or in part, (the “Optional
Amortizing Redemption”) by paying to the Holder a sum of money equal to one
hundred percent (100%) of the Principal Amount to be redeemed together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note, the Purchase Agreement or any
other Related Agreement (the “Redemption Amount”) outstanding on the Redemption
Payment Date (as defined below). The Company shall deliver to the Holder a
written notice of redemption (the “Notice of Redemption”) specifying the date
for such Optional Redemption (the “Redemption Payment Date”).

ARTICLE III
EVENTS OF DEFAULT

                    3.1 Events of Default. The occurrence of any of the
following events set forth in this Section 3.1 shall constitute an event of
default (“Event of Default”) hereunder:

                         (a) Failure to Pay. The Company fails to pay when due
any installment of principal, interest or other fees hereon in accordance
herewith, or the Company fails to pay any of the other Obligations (under and as
defined in the Master Security Agreement) when due, and, in any such case, such
failure shall continue for a period of three (3) days following the date upon
which any such payment was due.

                         (b) Breach of Covenant. The Company or any of its
Subsidiaries breaches any covenant or any other term or condition of this Note
in any material respect and such breach, if subject to cure, continues for a
period of fifteen (15) days after the occurrence thereof.

                         (c) Breach of Representations and Warranties. Any
representation, warranty or statement made or furnished by the Company or any of
its Subsidiaries in this Note, the Purchase Agreement or any other Related
Agreement shall at any time be false or misleading in any material respect on
the date as of which made or deemed made.

2

--------------------------------------------------------------------------------



                         (d) Default Under Other Agreements. The occurrence of
any default (or similar term) in the observance or performance of any other
agreement or condition relating to any indebtedness or contingent obligation of
the Company or any of its Subsidiaries (including, without limitation, the Pari
Passu Indebtedness beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;

                         (e) Material Adverse Effect. Any change or the
occurrence of any event which could reasonably be expected to have a Material
Adverse Effect;

                         (f) Bankruptcy. The Company or any of its Subsidiaries
shall (i) apply for, consent to or suffer to exist the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, without challenge within
ten (10) days of the filing thereof, or failure to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;

                         (g) Judgments. Attachments or levies in excess of
$50,000 in the aggregate are made upon the Company or any of its Subsidiary’s
assets or a judgment is rendered against the Company’s property involving a
liability of more than $50,000 which shall not have been vacated, discharged,
stayed or bonded within thirty (30) days from the entry thereof;

                         (h) Insolvency. The Company or any of its Subsidiaries
shall admit in writing its inability, or be generally unable, to pay its debts
as they become due or cease operations of its present business;

                         (i) Change of Control. A Change of Control (as defined
below) shall occur with respect to the Company, unless Holder shall have
expressly consented to such Change of Control in writing. A “Change of Control”
shall mean any event or circumstance as a result of which (i) any “Person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Exchange
Act, as in effect on the date hereof), other than the Holder, is or becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more on a fully diluted basis of the
then outstanding voting equity interest of the any Company (other than a
“Person” or “group” that beneficially owns 35% or more of such outstanding
voting equity interests of the Company on the date hereof), (ii) the Board of
Directors of the Company shall cease to consist of a majority of the Company’s
board of directors on the date hereof (or directors appointed by a majority of
the board of directors in effect immediately prior to such appointment) or (iii)
the Company or any of its Subsidiaries merges or consolidates with, or sells all
or substantially all of its assets to, any other person or entity;

3

--------------------------------------------------------------------------------



                         (j) Indictment; Proceedings. The indictment or
threatened indictment of the Company or any of its Subsidiaries or any executive
officer of the Company or any of its Subsidiaries under any criminal statute, or
commencement or threatened commencement of criminal or civil proceeding against
the Company or any of its Subsidiaries or any executive officer of the Company
or any of its Subsidiaries pursuant to which statute or proceeding penalties or
remedies sought or available include forfeiture of any of the property of the
Company or any of its Subsidiaries;

                         (k) The Purchase Agreement and Related Agreements. (i)
An Event of Default shall occur under and as defined in the Purchase Agreement
or any other Related Agreement, (ii) the Company or any of its Subsidiaries
shall breach any term or provision of the Purchase Agreement or any other
Related Agreement in any material respect and such breach, if capable of cure,
continues unremedied for a period of fifteen (15) days after the occurrence
thereof, (iii) the Company or any of its Subsidiaries attempts to terminate,
challenges the validity of, or its liability under, the Purchase Agreement or
any Related Agreement, (iv) any proceeding shall be brought to challenge the
validity, binding effect of the Purchase Agreement or any Related Agreement or
(v) the Purchase Agreement or any Related Agreement ceases to be a valid,
binding and enforceable obligation of the Company or any of its Subsidiaries (to
the extent such persons or entities are a party thereto);

                    3.2 Default Interest. Following the occurrence and during
the continuance of an Event of Default, the Company shall pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding obligations under this Note, the
Purchase Agreement and each other Related Agreement, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.

                    3.3 Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may demand
repayment in full of all obligations and liabilities owing by the Company to the
Holder under this Note, the Purchase Agreement and/or any other Related
Agreement and/or may elect, in addition to all rights and remedies of the Holder
under the Purchase Agreement and the other Related Agreements and all
obligations and liabilities of the Company under the Purchase Agreement and the
other Related Agreements, to require the Company to make a Default Payment
(“Default Payment”). The Default Payment shall be one hundred twenty percent
(120%) of the outstanding principal amount of the Note, plus accrued but unpaid
interest, all other fees then remaining unpaid, and all other amounts payable
hereunder. The Default Payment shall be applied first to any fees due and
payable to the Holder pursuant to this Note, the Purchase Agreement, and/or the
other Related Agreements, then to accrued and unpaid interest due on this Note
and then to the outstanding principal balance of this Note. The Default Payment
shall be due and payable immediately on the date that the Holder has demanded
payment of the Default Payment pursuant to this Section 3.3.

ARTICLE IV
MISCELLANEOUS

                    4.1 Issuance of New Note. Upon any partial redemption of
this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be

4

--------------------------------------------------------------------------------



issued by the Company to the Holder for the principal balance of this Note and
interest which shall not have been paid as of such date. Subject to the
provisions of Article III of this Note, the Company shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

                    4.2 Cumulative Remedies. The remedies under this Note shall
be cumulative.

                    4.3 Failure or Indulgence Not Waiver. No failure or delay on
the part of the Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

                    4.4 Notices. Any notice herein required or permitted to be
given shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party notified, (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for the Holder, with a copy to Laurus Capital Management, LLC, Attn:
Portfolio Services, 335 Madison Avenue, 10th Floor, New York, New York 10017,
facsimile number (212) 581-5037, or at such other address as the Company or the
Holder may designate by ten days advance written notice to the other parties
hereto.

                    4.5 Amendment Provision. The term “Note” and all references
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.

                    4.6 Assignability. This Note shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of the
Holder and its successors and assigns, and may be assigned by the Holder in
accordance with the requirements of the Purchase Agreement. The Company may not
assign any of its obligations under this Note without the prior written consent
of the Holder, any such purported assignment without such consent being null and
void.

                    4.7 Cost of Collection. In case of any Event of Default
under this Note, the Company shall pay the Holder the Holder’s reasonable costs
of collection, including reasonable attorneys’ fees.

                    4.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

                         (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF.

5

--------------------------------------------------------------------------------



                         (b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND,
PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS;
PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

                         (c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED
BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
COMPANY HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE HOLDER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS NOTE, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO
OR THERETO.

                    4.9 Severability. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note.

                    4.10 Maximum Payments. Nothing contained herein shall be
deemed to establish or require the payment of a rate of interest or other
charges in excess of the maximum

6

--------------------------------------------------------------------------------



permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum rate permitted by such
law, any payments in excess of such maximum rate shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

                    4.11 Security Interest and Guarantee. The Holder has been
granted a security interest (i) in certain assets of the Company and its
Subsidiaries as more fully described in the Master Security Agreement dated as
of June 30, 2006, as modified, supplemented or amended as of the date hereof and
(ii) in the equity interests of the Company’s Subsidiaries pursuant to the Stock
Pledge Agreement dated as of June 30, 2006, as modified, supplemented or amended
as of the date hereof and (iii) in certain intellectual property of the Company
and its Subsidiaries as more fully described in the Intellectual Property
Security Agreement dated as of June 30, 2006, as modified, supplemented or
amended as of the date hereof. The obligations of the Company under this Note
are guaranteed by certain Subsidiaries of the Company pursuant to the Subsidiary
Guaranty dated as of June 30, 2006, as modified, supplemented or amended as of
the date hereof.

                    4.12 Construction. Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other.

                    4.13 Registered Obligation. This Note is intended to be a
registered obligation within the meaning of Treasury Regulation Section
1.871-14(c)(1)(i) and the Company (or its agent) shall register this Note (and
thereafter shall maintain such registration) as to both principal and any stated
interest. Notwithstanding any document, instrument or agreement relating to this
Note to the contrary, transfer of this Note (or the right to any payments of
principal or stated interest thereunder) may only be effected by (i) surrender
of this Note and either the reissuance by the Company of this Note to the new
holder or the issuance by the Company of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Company (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

[Balance of page intentionally left blank; signature page follows]

7

--------------------------------------------------------------------------------



4.14. Restatement and Continuation of Existing Indebtedness. This Note amends,
restates and completely replaces the Original Note in its entirety. The
indebtedness outstanding under the Original Note has been continued in and is
now exclusively evidenced and governed by this Note, but such outstanding
indebtedness has not been paid, satisfied, discharged or novated by the issuance
or delivery of this Note.

                                   IN WITNESS WHEREOF, the Company has caused
this Secured Term Note to be signed in its name effective as of this 4th day of
May, 2007.

 

 

 

 

TRUEYOU.COM INC.

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

WITNESS:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

8

--------------------------------------------------------------------------------